EXHIBIT 10.9

PENDRELL CORPORATION

STOCK OPTION GRANT NOTICE

(2012 EQUITY INCENTIVE PLAN)

Pendrell Corporation (the “Company”), pursuant to its 2012 Equity Incentive Plan
(the “Plan”), hereby grants to the option holder identified below (“You”) an
option to purchase the number of shares of the Company’s Class A Common Stock
set forth below (the “Option”). The Option is subject to all of the terms and
conditions set forth in this notice, in the Option Agreement and the Plan, all
of which are included with this notice. Capitalized terms used and not defined
in this notice will have the same meanings as set forth in the Plan or the
Option Agreement.

Name:

Date of Grant:

Vesting Commencement Date:

Number of Shares Subject to Option:

Exercise Price (Per Share):

Expiration Date:

 

Type of Grant:    Nonstatutory Stock Option Vesting Schedule:    Unless you are
party to an employment letter, employment agreement or similar agreement that
provides you with more favorable vesting provisions (an “Employment Agreement”),
the Option will vest as follows, with vesting terminating upon termination of
Continuous Service:

 

   

Years of Continuous Service From Vesting

Commencement Date

      

Portion of Option

That is Exercisable

   

 

Payment Upon
Exercise:    You must pay the full amount of the exercise price for the shares
you wish to exercise. You may pay the exercise price in cash or by check, bank
draft or money order payable to the Company or through any “same-day-sale,” “net
exercise,” “cashless exercise” or similar program in effect at the time of
exercise for option holders generally, with the acknowledgment that the Company
has no obligation to offer, maintain or continue such programs.

Additional Terms/Acknowledgements: You acknowledge receipt of this notice, and
understand and agree that your Option is subject to this notice, the Option
Agreement, the Plan and, if applicable, your Employment Agreement. You
acknowledge and agree that this notice and the Option Agreement may not be
modified, amended or revised except as provided in the Plan. You further
acknowledge that as of the Date of Grant, this notice, the Option Agreement, the
Plan and your Employment Agreement (if applicable) set forth the entire
understanding between You and the Company regarding the Option and supersede all
prior oral and written agreements, promises and/or representations on that
subject. By accepting the Option, you consent to receive such documents by
electronic delivery, including the Plan prospectus relating to the registration
of the shares issuable upon the exercise of the Option, and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

PENDRELL CORPORATION     YOU: By:                             
                                                                               
Signature

 

-1-



--------------------------------------------------------------------------------

PENDRELL CORPORATION

2012 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

In consideration of your services, Pendrell Corporation (the “Company”) has
granted you an option under its 2012 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Class A Common Stock indicated in
your Stock Option Grant Notice (the “Grant Notice”) that accompanied this Option
Agreement (the “Option Agreement”) at the exercise price indicated in your Grant
Notice. The option is granted to you effective as of the date of grant set forth
in the Grant Notice (the “Date of Grant”). Capitalized terms used and not
defined in this Option Agreement will have the meanings given to them in the
Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1 VESTING. Subject to any acceleration provisions, rights and limitations
contained in your Employment Agreement (as defined in the Grant Notice), your
option will vest as provided in your Grant Notice. Upon termination of
Continuous Service, the vesting of your option will terminate (after taking into
account any vesting acceleration provisions in your Employment Agreement).

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Class A Common
Stock subject to your option and your exercise price per share may be adjusted
from time to time for Capitalization Adjustments, as provided in the Plan.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation (that is, a “Non-Exempt Employee”), and
except as otherwise provided in the Plan, you may not exercise your option until
you have completed at least six (6) months of Continuous Service measured from
the Date of Grant, even if you have already been an employee for more than six
(6) months. You may exercise your option as to any vested portion prior to such
six (6) month anniversary in the case of (i) your death or disability, (ii) a
Corporate Transaction in which your option is not assumed, continued or
substituted, (iii) a Change in Control or (iv) your termination of Continuous
Service on your “retirement” (as defined in the Company’s benefit plans).

4. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or through any “same-day-sale,”
“net exercise,” “cashless exercise” or similar program in effect at the time of
exercise for option holders generally, with the acknowledgment that the Company
has no obligation to offer, maintain or continue such programs.

5. WHOLE SHARES. You may exercise your option only for whole shares of Class A
Common Stock.

6. SECURITIES LAW COMPLIANCE. You may exercise your vested options and the
Company will issue shares of Class A Common Stock pursuant to such exercise so
long as: (i) the shares of Class A Common Stock issuable upon such exercise are
then registered under the Securities Act, or (ii) if not registered, the Company
has determined that such exercise and the issuance of the shares would be exempt
from the registration requirements of the Securities Act. The exercise of your
option also must comply with all other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

 

-2-



--------------------------------------------------------------------------------

7. TERM. You may exercise your vested option after the Date of Grant and before
the expiration of the option’s term. The term of your option expires, subject to
the provisions of Section 5(h) of the Plan and your Employment Agreement (if
applicable), upon the earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 7(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable because of the
condition set forth in the section above relating to “Securities Law
Compliance,” or because of restrictions that may apply to such exercise under
the Company’s insider trading policy, your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service.
Notwithstanding the foregoing, if (i) you are a Non-Exempt Employee, (ii) your
Continuous Service terminates within six (6) months after the Date of Grant, and
(iii) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option will not expire until the earlier
of (x) the later of (A) the date that is seven (7) months after the Date of
Grant, and (B) the date that is three (3) months after the termination of your
Continuous Service, and (y) the Expiration Date;

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 7(d)) below;

(d) twelve (12) months after your death if you die either during your Continuous
Service or within three (3) months after your Continuous Service terminates for
any reason other than Cause;

(e) the Expiration Date indicated in your Grant Notice; or

(f) the day before the tenth (10th) anniversary of the Date of Grant.

8. EXERCISE. You may exercise the vested portion of your option during its term
by (i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and procedures designated by the Company for
exercise, and (ii) paying the exercise price and any applicable withholding
taxes to the Company, together with such additional documents as the Company may
then require.

9. TRANSFERABILITY. Your Option is not transferable, except by will or by the
applicable laws of descent and distribution, and is exercisable during your
lifetime only by you.

Upon receiving written permission from the Board or the Plan Administrator, you
may, by delivering written notice to the Company, in a form approved by the
Company and any broker designated by the Company to handle option exercises,
designate a third party who, on your death, will thereafter be entitled to
exercise this option and receive the Class A Common Stock or other consideration
resulting from such exercise. In the absence of such a designation, your
executor or administrator of your estate will be entitled to exercise this
option and receive, on behalf of your estate, the Class A Common Stock or other
consideration resulting from such exercise.

 

-3-



--------------------------------------------------------------------------------

10. OPTION NOT A SERVICE CONTRACT. Nothing in this Option Agreement, the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Option Agreement or the Plan shall: (i) confer upon you any right to continue in
the employ of, or affiliation with, the Company or an Affiliate; (ii) constitute
any promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit unless such right or benefit has specifically accrued under the terms of
your Employment Agreement, this Option Agreement or Plan; or (iv) alter the
Company’s right to terminate you at will and without regard to any future
vesting opportunity that you may have.

By accepting this option, you acknowledge and agree that the right to continue
vesting in the option pursuant to the schedule set forth in Section 1 is earned
only by continuing as an employee, director or consultant at the will of the
Company (not through the act of being hired, being granted this option or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
further acknowledge and agree that a reorganization could result in the
termination of your Continuous Service, or the termination of Affiliate status
of your employer and the loss of benefits available to you under this Option
Agreement, including but not limited to, the termination of the right to
continue vesting in the option. You further acknowledge and agree that this
Option Agreement, the Plan, the transactions contemplated hereunder and the
vesting schedule set forth herein or any covenant of good faith and fair dealing
that may be found implicit in any of them do not constitute an express or
implied promise of continued engagement as an employee or consultant for the
term of this Option Agreement.

11. Withholding Obligations.

(a) As a condition to any exercise of your option, the Company may require you
to enter into an arrangement providing for the payment by you to the Company of
any tax withholding obligation of the Company arising by reason of (i) the
exercise of your option, (ii) the lapse of any substantial risk of forfeiture to
which the shares of Class A Common Stock are subject at the time of exercise, or
(iii) the disposition of shares of Class A Common Stock acquired upon such
exercise.

(b) You hereby authorize the Company to withhold from payroll or any other
amounts payable to you, and otherwise agree to make adequate provision for, any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or its designated Affiliate (the “Withholding Tax”),
if any, which arise in connection with the exercise of your option.

(c) Unless the Withholding Tax obligations of the Company and any Affiliates are
satisfied, you may not be able to exercise your option when desired even though
your option is vested, and the Company will have no obligation to issue a
certificate for such shares of Class A Common Stock unless such obligations are
satisfied.

12. TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of the option and will not be liable to you for any adverse
tax consequences to you arising in connection with the option.

13. NOTICES. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by

 

-4-



--------------------------------------------------------------------------------

electronic means or to request your consent to participate in the Plan by
electronic means. By accepting this option, you consent to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

14. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

15. OTHER DOCUMENTS. You acknowledge receipt of the Company’s policy permitting
certain individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of your option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

17. VOTING RIGHTS. You will not have voting or any other rights as a shareholder
of the Company with respect to the shares to be issued pursuant to your option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a shareholder of the Company. Nothing contained in
your option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

18. SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

19. MISCELLANEOUS.

(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

 

-5-



--------------------------------------------------------------------------------

(d) This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

*        *        *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

-6-